Citation Nr: 0514134	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date than March 14, 2002, 
for a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
November 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking an earlier 
effective date than March 14, 2002, for a TDIU. 


REMAND

In a November 2002 rating decision, the RO granted the 
veteran a TDIU, effective March 14, 2002, determining that 
the veteran was disabled because of his service-connected 
disabilities.  In the veteran's December 2003 Substantive 
Appeal, he asserted that he wanted an effective date back to 
1995 as he had a SSA disability award letter that was stamped 
received January 30, 1995.  A review of the claims file does 
show that there is a decision on file from the SSA dated 
January 14, 1995, and date stamped received January 30, 1995, 
indicating that the veteran was found to be disabled.  

However, the SSA decision does not indicate why the veteran 
was found to be disabled, and does not include any medical 
records considered by the SSA.  Since the SSA decision was on 
file at the RO and could possibly be construed as an informal 
claim for a TDIU, the complete SSA decision along with any 
medical considered must be obtained.  

VA's duty to assist includes obtaining SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  
Accordingly, the RO should obtain the decision granting the 
veteran SSA benefits as well as all medical records 
considered by the SSA in making such decision.  The decision 
should indicate which medical disorders made the veteran 
disabled.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain a 
copy of the SSA decision granting the 
veteran benefits as well as copies of all 
medical records considered by the SSA in 
their decision.  The decision should 
indicate which medical disorders made the 
veteran disabled.  

2.  The RO should readjudicate the 
veteran's claim for an earlier effective 
date than March 14, 2002, for a TDIU.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


























 Department of Veterans Affairs


